

Exhibit 10.7


AMENDMENT NO. 1 TO INFORMATION SHARING AND COOPERATION AGREEMENT
This Amendment No. 1 to that certain Information Sharing and Cooperation
Agreement, dated as of July 6, 2016 (the “Original Agreement”), by and between
Roivant Sciences Ltd., a Bermuda exempted company (“Roivant”), and Myovant
Sciences Ltd., a Bermuda exempted company (“Myovant”), is entered into as of May
24, 2019 (the “Amendment”). Roivant and Myovant are referred to herein each as a
Party and, together, as the Parties.
WHEREAS, the Parties desire to amend the Original Agreement as set forth herein,
and for the Original Agreement to otherwise continue unmodified except as
specifically modified herein.
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.
Roivant Indication of Interest.

WHEREAS, Myovant may in the future pursue one or more underwritten public
offerings of its common shares (each a “Public Offering”); and
WHEREAS, the Parties agree that it is in the best interests of the Parties and
their respective shareholders for Roivant to participate as a purchaser in such
Public Offerings by Myovant.
NOW, THEREFORE, Roivant agrees that in connection with the next three (3) Public
Offerings approved by the Myovant Board, Roivant will provide to Myovant and the
underwriter(s) engaged by Myovant in connection with each such Public Offering
an indication of interest for Roivant to participate as a purchaser in each such
Public Offering (a “Roivant Indication of Interest”).
2.
Roivant Lock-Up Agreements.

WHEREAS, pursuant to this Amendment, Roivant has agreed to provide a Roivant
Indication of Interest in connection with the next three (3) Public Offerings by
Myovant; and
WHEREAS, the Parties agree that it is desirable for the successful execution of
any Public Offering by Myovant that Roivant agree to enter into a customary
“lock-up” agreement, including such customary exclusions as may be negotiated
between Roivant and the underwriter(s) in connection with a Public Offering, for
the benefit of Myovant and the underwriter(s) of such Public Offering (a
“Lock-Up Agreement”).
NOW, THEREFORE, Roivant agrees that, in connection with any Public Offering in
which Roivant is required to provide a Roivant Indication of Interest pursuant
to this Amendment, it will enter into a Lock-Up Agreement.
3.
No Other Modification.

Except as expressly amended hereby, the Original Agreement and all other
documents, agreements and instruments relating thereto are and shall be
unmodified and remain in full force and effect in accordance with their
respective terms. This Amendment shall be deemed to form an integral part of the
Original Agreement. In the event of any inconsistency or conflict between the
provisions of the Original Agreement and this Amendment, the provisions of this
Amendment will prevail and govern. All references to the “Agreement” in the
Agreement shall hereinafter refer to the Agreement as amended by this Amendment.
4.
Governing Law.

This Amendment shall be governed by and construed and interpreted in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof that would result in the application of any law other than
the laws of the State of New York.




--------------------------------------------------------------------------------




5.
Counterparts.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.
This Amendment may also be executed and delivered by facsimile or
electronically-transmitted signature.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first set forth above.


 
 
 
 
 
 
ROIVANT SCIENCES LTD.


 
 
By:
 
/s/ Marianne L. Romeo
 
 
Name:
 
Marianne L. Romeo
 
 
Title:
 
Head, Global Transactions & Risk Management
 
MYOVANT SCIENCES LTD.




 
By:
 
/s/ Frank Karbe
 
 
Name:
 
Frank Karbe
 
 
Title:
 
Principal Financial and Accounting Officer





